Title: Thomas Jefferson to José Corrêa da Serra, 20 July 1816
From: Jefferson, Thomas
To: Corrêa da Serra, José


          
            Dear Sir
            Monticello July 20. 16.
          
          I returned from Poplar Forest about a week ago, and found here your favor of June 16. I learn with sincere regret your rheumatic indisposition; and the more as it strikes so directly at your summunm bonum of botanical rambles. would it not be well to direct these towards the Augusta springs, which we consider as specific for that complaint? they are but about 80. or 90. miles from Monticello. but of this we will say more when we have the pleasure of seeing you here; which from the ‘few weeks’ of your letter of June 16. we daily hope. mr Gilmer is also daily expected by his friends.     I am very glad to learn that 3. more of Capt Lewis’s volumes are found, and hope the rest will reappear in time, as no one could think of destroying them. as to the Astronomical observations & the Vocabularies, I will write to Genl Clarke to obtain his order for their delivery to the war-office, to which they belong. besides the notoriety of the fact that the expedition was under public authority, at public expence, & for public objects and consequently that all it’s results are public property, in the XIVth page of the life of Capt Lewis prefixed to the History of his expedition, it will be seen that the Astronomical observations were expressly directed to be rendered to the War office for the purpose of having the calculations made by proper persons within the US. if on these considerations mr Biddle would think himself authorised to deliver these papers to the order of the Secy at war, I will sollicit such an order to be given in favor of such person as the Secretary may engage to make the calculations. but if mr Biddle has any scruples of delicacy with respect to Genl Clarke I shall not press it, but wait an answer from him, which will only add 3. or 4. months to the delay already incurred. I hope my anxieties and interference in this matter will be excused,
			 when my agency in the enterprise is considered, and that the most important justification of it, still due to the public depends on these astronomical observations, as from them alone can be
			 obtained
			 the correct geography of the country, which was the main object of the expedition.
          I thank you for the new recipe for the cement. I think it more easily practised than the former one, which, by
			 the
			 bye I have recovered. I had stuck the paper into a little Cornelius Nepos which I had in my pocket at the Natural bridge, and had replaced the volume on it’s shelf at Poplar Forest without observing the paper.   I am in the daily hope of seeing you, and the more anxiously lest the recurrence of my calls to Bedford should repeat the last year’s misfortune. but as the next visit to that place has nothing to fix it to a day, it can be accomodated to your movements if known without the least
			 inconvenience. ever & affectionately yours
          Th: Jefferson
        